NO. 12-15-00168-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

TAZZIE MAE GRAY,                                        §       APPEAL FROM THE 145TH
APPELLANT

V.                                                      §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                §       NACOGDOCHES COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
        Tazzie Mae Gray appeals her conviction for unlawful restraint. Appellant’s counsel filed
a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493
(1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                                BACKGROUND
        Appellant was charged by indictment with the offense of unlawful restraint, exposing the
victim to a substantial risk of serious bodily injury, a second degree felony. The indictment also
included a felony enhancement paragraph.1 Appellant pleaded “guilty” to the offense charged in
the indictment. Appellant and her counsel signed various documents in connection with her
guilty plea, including a stipulation and judicial confession in which Appellant swore, and
judicially confessed, that the facts alleged in the indictment were true and correct, and
constituted the evidence in the case.             Appellant also pleaded “true” to the enhancement
paragraph. The trial court accepted Appellant’s plea, adjudged Appellant guilty of unlawful
restraint, exposure to serious bodily injury, and found the enhancement paragraph to be “true.”
The trial court assessed Appellant’s punishment at ten years of imprisonment, but ordered that

        1
            Appellant was also charged with the offense of aggravated assault with a deadly weapon, a first degree
felony, as “Count 1” in the same indictment. However, Appellant does not appeal the conviction of that offense.
Appellant’s sentence be suspended, and placed Appellant on community supervision for ten
years.
         Later, the State filed a second amended motion for revocation, alleging that Appellant
had violated the terms of her community supervision. The State abandoned the last three
paragraphs of its motion to revoke, and Appellant pleaded “true” to the remaining allegations in
the motion.       After a hearing, the trial court found the allegations to be “true,” revoked
Appellant’s community supervision, and assessed her punishment at ten years of imprisonment.
This appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
has diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. From our
review of counsel’s brief, it is apparent that counsel is well acquainted with the facts in this case.
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), counsel’s brief presents a chronological summation of the procedural history of the case,
and further states that counsel is unable to raise any arguable issues for appeal. We have
reviewed the record for reversible error and have found none.2 See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005).


                                                   CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw in the case. See In re
Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State,
813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel
that the appeal is wholly frivolous. Accordingly, his motion for leave to withdraw is granted,
and the trial court’s judgment is affirmed. See TEX. R. APP. P. 43.2.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise her of her right to file a petition for discretionary


         2
            Counsel for Appellant certified that he provided Appellant with a copy of his brief and informed
Appellant that she had the right to file her own brief. Appellant was given time to file her own brief, but the time for
filing such a brief has expired and we have received no pro se brief.




                                                           2
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, she must either
retain an attorney to file a petition for discretionary review or she must file a pro se petition for
discretionary review.        See In re Schulman, 252 S.W.3d at 408 n.22.          Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the
day the last timely motion for rehearing was overruled by this court. See TEX. R. APP. P. 68.2(a).
Any petition for discretionary review must be filed with the Texas Court of Criminal Appeals.
See TEX. R. APP. P. 68.3.            Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4;
In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered May 27. 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 27, 2016


                                         NO. 12-15-00168-CR


                                       TAZZIE MAE GRAY,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 145th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. F1118811)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.